Citation Nr: 0812986	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
calculated amount of $112,808.63 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
October 2003, which denied waiver of recovery of an 
overpayment in the calculated amount of $112,808.63, on the 
basis that the waiver request was not timely filed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in August 1987.  In December 1987, service 
connection for the cause of the veteran's death was granted, 
and the appellant, who was his surviving spouse, began 
receiving DIC benefits.  She remarried in October 1999.

The Board finds that additional notification and assistance 
is required prior to an appellate decision in this case.  In 
this regard, although the Court has held that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (see 38 U.S.C.A. §§ 5102, 5103, 5103A) do not 
apply to waiver claims, the Court also observed that the 
statute pertaining to waiver claims contained its own notice 
provisions, which must be satisfied.  See Barger v. Principi, 
16 Vet.App. 132 (2002); see 38 U.S.C.A. § 5302 (West 2002).  

Evidence in the file shows that the overpayment was created 
as the result of a May 2002 award action, which retroactively 
terminated the appellant's DIC benefits effective in November 
1993, on the basis that she did not return a request for 
verification of her marital status.  She was notified of the 
debt in June 2002.

However, her waiver request was not received until August 
2003, and her claim was denied on the basis that a waiver 
request was not timely filed.  The law requires that a 
request for waiver be filed within 180 days following the 
date of notice of the debt.  If the request for waiver is not 
timely filed, it cannot be considered by VA.  However, the 
180 day period may be extended if the individual requesting 
waiver demonstrated to the COWC that, as a result of an error 
by either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2).    

In this case, the appellant, whose August 2003 waiver request 
contained a new address, contends that the mail service was 
very poor at her prior address, with frequent misdirections.  
In addition, she contends that mail was sometimes stolen from 
mailboxes by neighborhood children.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet.App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, it is presumed that the mail is properly 
delivered, and a claimant's statement alone is not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Id. 

However, she may submit evidence in support of her 
contentions, such as a written statement from the Postmaster 
regarding delivery complaints during the relevant time 
period, and/or statements from neighbors in that area who 
also noticed mail delivery problems.  In addition, the date 
she moved from Broken Arrow to Coweta should be ascertained.  
Thus, the appellant must be provided an opportunity to submit 
information corroborating her claim of non-receipt of the 
notice.  

The appellant has also challenged the validity of the debt.  
In her substantive appeal, she stated that she did not 
remarry until October 1999, and so she should be entitled to 
DIC benefits up until that date.  This raises the issue of 
the validity of the debt, which is implicit in the issue of 
waiver.  See Schaper v. Derwinski, 1 Vet.App. 430 (1991).  
The validity of the debt is not subject to the same 180-day 
time limit as the waiver request.  However, it appears as if 
award action may have been taken in May 2004 to reinstate the 
veteran's DIC benefits for the period from November 1993 to 
October 1999.  There is no evidence of notification of this 
award action, however, or of the effect on the amount of the 
overpayment.  Since this action directly affects the amount 
of the overpayment at issue in this appeal, the matter must 
be clarified prior to a decision on the timeliness issue.  

Finally, the most recent correspondence sent to the appellant 
by the Board, in December 2007, was returned as 
undeliverable.  However, in the normal course of events, it 
is the claimant's burden to keep VA apprised of his or her 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(noting that if the claimant does not keep VA informed, 
"there is no duty on the part of the VA to turn up heaven 
and earth" to find him or her).  The RO should, however, 
ensure that the most recent address of record is used.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the most recent address of 
record is used in all correspondence sent 
to the appellant.

2.  Inform the appellant that although her 
waiver request was not filed within 180 
days of the June 2002 notification to her, 
the period may be extended if she 
demonstrates that, as a result of an error 
by either the VA or the postal 
authorities, or due to other circumstances 
beyond her control, there was a delay in 
her receipt of the notification of 
indebtedness beyond the time customarily 
required for mailing (including 
forwarding).  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2).  Tell her that to 
establish such a delay, she must submit 
evidence supporting her contention that 
she did not receive notification, such as:
*  A statement from the Broken Arrow 
Postmaster regarding complaints of non-
delivery of mail during the relevant time 
period (June 2002 to June 2003); 
*  Statements from former neighbors from 
that location, regarding their experiences 
with non-delivery of mail during the 
relevant time period; and
*  Evidence showing exactly when she moved 
from Broken Arrow, along with an 
explanation for any delay in reporting the 
change of address to the VA. 

3.  An audit of the appellant's account 
should be prepared, which shows the 
calculation of the overpayment, and 
describes the basis of the calculation, in 
particular, the adjustment to the amount 
of the overpayment resulting from the May 
1, 2004, award action.  The appellant 
should be notified of this adjustment, 
along with notification of her appellate 
rights regarding an appeal of the validity 
of the debt.  Appropriate action should be 
taken based on her response, if any.

4.  Thereafter, review the issue of 
whether the request for waiver was timely 
filed.  If the decision is adverse to the 
appellant, she and her representative 
should be furnished an appropriate 
supplemental statement of the case, which 
includes citation to the pertinent part of 
38 C.F.R. §1.963(b)(2), cited above, and a 
discussion as to why the evidence does not 
satisfy the requirements.  After affording 
an opportunity for response, the case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

